Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 12-28 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “wherein pollutants desorbed from the at least one adsorption element during the desorption process are stored in at least one storage unit, and wherein pollutants bound by the at least one adsorption element are regenerated by means of a desorption process in which an auxiliary gas is flowed through the at least one adsorption element.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12; 
The prior art of record does not teach “wherein the exhaust gas system comprises at least one storage unit, which is designed to store pollutants desorbed from the at least one adsorption element during a desorption process, and wherein, as part of the desorption process, an auxiliary gas is flowed through the at least one adsorption element.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 25; and 
	Therefore, the prior art of record cannot anticipate Applicant's claimed invention
by a single reference nor render Applicant’s claimed invention obvious by the
combination of more than one reference.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably

Statement of Reasons for Allowance.”
	Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY AYALA DELGADO/Primary Examiner, Art Unit 3746